Citation Nr: 0312145	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-09 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected lumbar disc bulging, with arthritis, to 
include consideration of a separate additional compensable 
rating for arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from August 1975 until service retirement in August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for a 
left eye condition, a left ankle condition, a cervical rib 
condition, and for bilateral hearing loss and tinnitus; 
granted service connection for hypertension and a low back 
condition with disc bulge, each evaluated as 10 percent 
disabling; granted service connection for residuals of a high 
tibial osteotomy, left knee, with degenerative changes, for 
residuals of a right knee anterior cruciate ligament 
reconstruction, with degenerative changes, and for 
osteophytes of the cervical spine, with right radiculopathy, 
each rated as noncompensably disabling.  The claimant 
appealed those determinations, seeking service connection for 
the disabilities denied, and increased initial ratings for 
the service-connected disabilities.  

In November 2000, the claimant cancelled his request for a 
hearing before an RO Hearing Officer.  

A rating decision of November 2000 continued the denial of 
service connection for a cervical rib condition, and for 
bilateral hearing loss and tinnitus.  Following VA 
examinations in January 2001, a rating decision of June 2001 
confirmed and continued the 10 percent ratings for service-
connected hypertension and a low back condition with disc 
bulge; increased the noncompensable ratings for service-
connected residuals of a high osteotomy, left knee with 
degenerative changes; for residuals of a right knee anterior 
cruciate ligament reconstruction, with degenerative changes, 
and for osteophytes of the cervical spine, with right 
radiculopathy, to 10 percent ratings each.  




Applicable law mandates that when a veteran seeks an original 
or increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999) [citing AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The veteran has not 
withdrawn his appeal as to the issue of increased initial 
ratings for his service-connected residuals of a high 
osteotomy, left knee, with degenerative changes; residuals of 
a right knee anterior cruciate ligament reconstruction, with 
degenerative changes, and osteophytes of the cervical spine, 
with right radiculopathy, and those claims remained before 
the Board for review.  

This case was previously before the Board in October 2001, at 
which time the Board granted an increased initial rating of 
20 percent for service-connected osteophytes of the cervical 
spine with right radiculopathy; denied an initial rating in 
excess of 10 percent for service-connected residuals of a 
right knee anterior cruciate ligament reconstruction, while 
assigning a separate 10 percent evaluation for degenerative 
joint disease of the right knee; denied an initial rating in 
excess of 10 percent for service-connected residuals of a 
high tibial osteotomy of the left knee, while assigning a 
separate 10 percent evaluation for degenerative joint disease 
of the left knee; and denied an initial rating in excess of 
10 percent for service-connected hypertension.  The issues of 
entitlement to service connection for a left eye disability 
and for a left ankle disability, and for an initial rating in 
excess of 10 percent for a service-connected low back 
condition including a disc bulge were Remanded to the RO for 
action as specified in that Remand order.

Following VA examinations in March 2002, a rating decision of 
March 2002, granted service connection for a chronic left 
ankle ligament strain with calcaneal spurring as secondary to 
service-connected residuals of a high tibial osteotomy of the 
left knee, evaluated as 10 percent disabling; confirmed and 
continued the 10 percent rating for service-connected low 
back condition including a disc bulge; and 
deferred a decision for a left eye condition pending another 
VA ophthalmologic examination.

Following a VA ophthalmologic examination conducted in June 
2002, a rating decision of June 2002 granted service 
connection for hypertensive retinal changes as secondary to 
service-connected hypertension, rated as noncompensably 
disabling.  The claimant has not appealed the ratings 
assigned for his service-connected chronic left ankle 
ligament strain with calcaneal spurring or his service-
connected hypertensive retinal changes.  

The only remaining issue in appellate status is that of 
entitlement to an initial rating in excess of 10 percent for 
service-connected lumbar disc bulging, with arthritis, to 
include consideration of a separate additional compensable 
rating for arthritis.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).



Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by letter of 
December 20, 2002, which informed him of VA's duty to notify 
him of the information and evidence necessary to substantiate 
the claim and to assist him in obtaining all such evidence.  
That letter also informed the claimant which part of that 
evidence would be obtained by the RO and which part of that 
evidence would be obtained by the claimant, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).  

The Board letter of December 20, 2002, also provided 
notification to the claimant and his representative of the 
revised provisions of VA's Schedule for Rating Disabiliites 
applicable to intervertebral disc disease, effective 
September 23, 2002, pursuant to Karnas, id.,  1 Vet. App. at 
312-313.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained the claimant's complete service 
medical records, as well as all private or VA medical 
evidence identified by the claimant.  The claimant has been 
afforded VA orthopedic and neurological examinations of his 
low back disorder in March 1998, January 2001, and March 
2002.  In November 2000, the claimant withdrew his request 
for a personal hearing before an RO Hearing Officer.  Neither 
the appellant nor his representative have argued a notice or 
duty to assist violation under the VCAA, and the Board finds 
that there is no question that the appellant and his 
representative were fully notified and aware of the type of 
evidence required to substantiate the claim.  In view of the 
extensive factual development in the case, as demonstrated by 
the Board's October 2001 remand and the record on appeal, the 
Board finds that there is no reasonable possibility that 
further assistance would aid in substantiating this appeal.  
For those reasons, further development is not necessary for 
compliance with the provisions of 38 U.S.C.A. §§ 5103 and 
5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  At the time of the initial grant of service connection 
for a low back condition, effective December 29, 1997, that 
disability was manifested by subjective complaints of pain, a 
bulging intervertebral disc, limitation of lumbar motion to 
80 degrees on forward flexion, and X-ray evidence of lysis of 
the pars articularis of L5 on the left, without clinical 
findings of impairment of posture, gait, stance and 
coordination; pain on motion of the spine; muscle atrophy or 
swelling; motor, sensory or reflex deficits of the spine or 
lower extremities; compression changes, subluxation, or 
additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance during exercise. 



3.  VA orthopedic examination in March 2002 showed that the 
claimant's service-connected low back disability, with disc 
bulge, was manifested by subjective complaints of back pain 
precipitated by bending, lifting, or walking for more than 
one-half mile, with complaints of occasional radiation into 
the left hip, but not distal to that point; normal findings 
on a recent MRI study, a normal gait and level pelvis, a 
normal heel and toe gait, no evidence of list or scoliosis, 
no apparent pain in mounting or dismounting the examination 
table; no ankylosis, muscle spasm or tenderness; negative 
straight leg raising, deep tendon reflexes of 2+ overall; a 
functional and normal range of motion in the low back, no 
evidence of ankylosis or muscle spasm, no evidence of 
weakened movement, excessive fatigability, incoordination, or 
pain; with X-ray evidence of mild spondylosis of the 
lumbosacral spine with hypertrophic spurring at the L1 
vertebral body, with intact pedicles, and no evidence of 
lumbar disc space narrowing.  

4.  The claimant's service-connected lumbar disc disease with 
arthritis is not manifested by such exceptional factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for service-connected 
lumbar disc bulging, with arthritis, is not warranted prior 
to March 16, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2000);  38 C.F.R. 3.321(b)(1), Part 4, §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003-5292 (2002).  

2.  An increased rating of 20 percent for service-connected 
lumbar disc bulging, with arthritis, is warranted on and 
after March 16, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2000);  38 C.F.R. 3.321(b)(1), Part 4, §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

As noted, the claimant served on active duty in the United 
States Air Force from August 1975 until service retirement in 
August 1996.

His original application for VA disability compensation (VA 
Form 21-526), sought service connection for a low back 
disability.  Service medical records disclosed findings of a 
disc bulge at T12-L-1, and L5-S1, warranting service 
connection, while a March 1998 report of VA orthopedic 
examination revealed that he had normal posture and a normal 
gait, stance and coordination, without muscle atrophy or 
swelling, and no complaints of muscle pain or pain in the 
affected joints, forward flexion to 80 degrees (normal is 95 
degrees).  No motor, sensory or reflex deficits were found on 
neurological examination of the spine or lower extremities.  
X-rays of the lumbar spine indicated lysis of the pars 
articularis of L5 on the left but was otherwise negative.  No 
additional limitation of motion was noted due to pain, 
fatigue, weakness, or lack of endurance during exercise.  The 
July 1998 rating decision granted service-connection for his 
low back condition, including disc bulge, and assigned an 
initial disability rating of 10 percent under the provisions 
of 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5299-5292.  

The claimant filed a timely Notice of Disagreement, seeking 
an initial rating in excess of 10 percent for his service-
connected low back condition, including disc bulge.  He 
called attention to muscle spasm in his lower back, and 
inability to perform heavy lifting.  A Statement of the Case 
was provided the claimant and his representative in February 
1998, and he perfected that appeal by filing his Substantive 
Appeal (VA Form 9), in which he requested a hearing before an 
RO Hearing Officer.

The claimant subsequently identified additional VA outpatient 
treatment records, and asked that his hearing be cancelled.

VA outpatient records from the VAMC, Kansas City, dated from 
March 1998 to January 1999, show that in March 1998, the 
claimant noted low back pain on his problem list.  
Examination revealed supraspinous tenderness on the right 
side, with no focal deformity.  In July 1978, the claimant 
stated that he had chronic low back pain.  

A report of VA orthopedic examination, conducted in January 
2001, showed that there was some pain on pressure in the 
lumbodorsal area; while straight leg raising was normal, 
bilaterally; and there was no numbness in the feet.  X-rays 
revealed mild spondylosis with hypertrophic spurring of the 
L1 vertebra, with intact pedicles and no evidence of lumbar 
disc space narrowing.  

A rating decision of June 2001 confirmed and continued the 10 
percent rating for the service-connected low back condition, 
including disc bulge, under the provisions of 38 C.F.R. Part 
4, § 4.71a, Diagnostic Codes 5299-5292.  The claimant and his 
representative was provided a Supplemental Statement of the 
Case in June 2001.

The Board decision of October 2001 remanded the issue of 
entitlement to an initial rating in excess of 10 percent for 
a service-connected low back condition, including a disc 
bulge, to the RO for action as specified in that Remand 
order.  Those actions have been satisfactorily completed, and 
the case returned for further appellate consideration.

VA outpatient treatment records from the VAMC, Heartland 
West, dated from March 1999 to October 2001, show that in 
July 1999, the claimant had multiple musculoskeletal 
complaints not involving the low back, while in January 2000, 
his complaints included low back pain, while tenderness was 
found over the lumbar spine on palpation, and he had a steady 
gait.  In March 2000, the claimant complained of low back 
pain of several days' duration, and in April 2000, he had a 
stable gait, but tenderness to palpation over the lumbar 
spine.  In November 2000, the claimant was noted to have 
chronic low back pain, with no abnormalities of the lower 
extremities.  In October 2001, the claimant's gait was 
normal, and his complaints of lower back and knee pain were 
noted.  The indicated outpatient records are silent for 
complaint, treatment, findings or diagnosis of low back pain 
radiating into the lower extremities.

A report of VA orthopedic examination, conducted in March 
2002, cited the claimant's history of low back pain since 
sustaining a lifting injury while on active duty in 1978, and 
noted that he was treated symptomatically and returned to 
full duty.  The claimant did not require the use of a cane, 
crutch or back brace.  He indicated that pain does limit his 
activities, and that low back and knee pain forced him to 
leave his normal work as a vehicle mechanic in 1999, and to 
enroll in college on a full-time basis.  A recent magnetic 
resonance imaging (MRI) study was interpreted as being 
normal.  The claimant reported back pain precipitated by 
bending, lifting, or walking for more than one-half mile, 
with occasional radiation into the left hip, but not distal 
to that point, and no bowel or bladder incontinence.  An 
occasional limp was attributed to his knee condition.  
Examination revealed that the claimant walked with a 
basically normal gait; that his pelvis was level; that there 
was no evidence of list or scoliosis; and that he was able to 
climb on and off the examining table without apparent pain.  
Heel and toe gait was normal, straight leg raising was 
negative, and deep tendon reflexes were 2+ overall.  Forward 
flexion was accomplished to 90 degrees, with extension to 30 
degrees and lateral bending to 15 degrees, bilaterally.  X-
rays of the lumbosacral spine disclosed mild spondylosis with 
hypertrophic spurring at the L1 vertebral body, with intact 
pedicles, and no evidence of lumbar disc space narrowing.  
The claimant had a functional range of motion in the low 
back, within the normal range of motion, and there was no 
evidence of ankylosis or muscle spasm, and no evidence of 
weakened movement, excessive fatigability, incoordination, or 
pain.  The claimant indicated that pain does limit his 
activities, forcing him to leave his normal work as a 
mechanic and to enroll in college on a full-time basis.  The 
examiner stated that the claimant's low back condition is a 
direct result of the inservice injury in 1978 while on active 
duty.  

A rating decision of March 2002 confirmed and continued the 
10 percent rating for a service-connected lumbar disc 
disease, with bulging, and arthritis under the provisions of 
38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5293-5292.  The 
claimant and his representative were notified of that 
determination by RO letter of April 2002.  In July 2002, a 
Supplemental Statement of the Case was provided the claimant 
and his representative, addressing the issue of a rating in 
excess of 10 percent for lumbar disc disease, with arthritis.  

By letter of December 20, 2002, the claimant and his 
representative were notified of the revised provisions of 
VA's Schedule for Rating Disabilities pertaining to 
intervertebral disc disease, effective September 23, 2002. 

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2000);  38 C.F.R. 
§§ 3.321(a), 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2002).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2002).  The Court 
requires the Board to cite medical evidence in the record, 
and must provide a medical basis other than its own 
unsubstantiated medical conclusions or opinions to support 
its ultimate conclusions.  Hayes v. Brown,  9 Vet .App. 67 
(1996);  Smith v. Brown,  8 Vet. App. 546 (1996) (en banc);  
Cathell v. Brown,  8 Vet. App. 539 (1996);  Shipwash v. 
Brown,  8 Vet. App. 218 (1995).  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

This case addresses the assignment of an initial rating 
following an initial award of service connection for the 
disability at issue.  In such cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (2000).

In  Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was 
held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  However, the evaluation of the same disability 
under various diagnoses is to be avoided. See 38 C.F.R. § 
4.14;  Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (2002).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2002).

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995). 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved. (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5003 (2002).

Limitation of motion of the lumbar spine is rated as 10 
percent disabling when slight, as 20 percent disabling when 
moderate, and as 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2002).

The VA's General Counsel has determined that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome, is based upon loss 
of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of a veteran's 
disability due to intervertebral disc syndrome.  In addition, 
it was concluded that, as DC 5293 involves limitation of 
range of motion, a veteran could not be rated under DC 5293 
for intervertebral disc syndrome based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses.  See VAOPGCPREC 36-97.  

As noted, while this appeal was pending, the provisions of 
VA's Schedule for Rating Disabilities pertaining to 
intervertebral disc syndrome were revised, effective 
September 23, 2002.  The Board must apply the old law prior 
to the effective date of the new law.  See Green v, Brown, 10 
Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 
2000).  

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; as 20 percent 
disabling when moderate, with recurring attacks; as 40 
percent disabling when severe, with recurring attacks and 
little intermittent relief; and as 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002)

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation. 

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
for application. 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5293 (effective on and after September 23, 2002).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. Note (1): For purposes 
of evaluations under 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. Note (2): When evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. 

The medical evidence in this case shows that at the time of 
the initial grant of service connection for a low back 
condition, with bulging disc, effective December 29, 1997, 
that disability was manifested by subjective complaints of 
pain, a bulging intervertebral disc, forward flexion to 80 
degrees, and a normal posture, gait, stance and coordination; 
and X-ray evidence of lysis (degenerative change) of the pars 
interarticularis of L5 on the left, without compression 
changes, subluxation, or additional limitation of motion due 
to pain, fatigue, weakness, or lack of endurance during 
exercise, and without objective evidence of pain on motion of 
the spine; no muscle atrophy or swelling; no motor, sensory 
or reflex deficits of the spine or lower extremities; no 
complaints of muscle pain or pain in the affected joints on 
range of motion exercises.  The diagnoses were chronic low 
back pain, musculoskeletal in nature; and lysis of the pars 
interarticularis of L5 on the left.  

Based upon those findings of degenerative arthritis (lysis of 
the pars interarticularis at L5 on the left of the 
lumbosacral spine), with a slight (compensable) limitation of 
lumbar motion (80 degrees of forward flexion versus normal of 
90 degrees), a 10 percent rating, and no more, is warranted.  

The medical evidence in this case shows that at the time of 
the VA orthopedic examination on March 16, 2002, the 
claimant's service-connected lumbar disc disease, with 
arthritis, was manifested by subjective complaints of back 
pain precipitated by bending, lifting, or walking for more 
than one-half mile, with complaints of occasional radiation 
into the left hip, but not distal to that point; limitation 
of lumbar forward flexion to 90 degrees (versus normal of 
95), with extension to 30 degrees (versus normal of 35), and 
lateral bending to 15 degrees, bilaterally (versus normal of 
40), normal findings on a recent MRI study, a normal gait and 
level pelvis, a normal heel and toe gait, no evidence of list 
or scoliosis, no apparent pain in mounting or dismounting the 
examination table; no ankylosis, muscle spasm or tenderness; 
negative straight leg raising, deep tendon reflexes of 2+ 
overall; a functional and normal range of motion in the low 
back, no evidence of ankylosis or muscle spasm, no evidence 
of weakened movement, excessive fatigability, incoordination, 
or pain; with X-ray evidence of mild spondylosis of the 
lumbosacral spine with hypertrophic spurring at the L1 
vertebral body, with intact pedicles, and no evidence of 
lumbar disc space narrowing.  

As noted, intervertebral disc syndrome is rated as 20 percent 
disabling when moderate, with recurring attacks; as 40 
percent disabling when severe, with recurring attacks and 
little intermittent relief; and as 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (prior to September 23, 2002).

The Board finds that the claimant's service-connected lumbar 
disc disease, with arthritis, has worsened in degree, and is 
currently manifested by a slight limitation of motion, 
moderate recurring attacks, without evidence that such is 
severe, with demonstration of recurring attacks with little 
intermittent relief; or pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  Accordingly, an 
increased rating of 20 percent is warranted, effective March 
16, 2002.  

The Board does not find that the claimant's service-connected 
lumbar disc disease, with arthritis, is manifested by 
incapacitating episodes over the past 12 months.  

Under VAOPGCPREC 36-97, as discussed above, Diagnostic Code 
5293, intervertebral disc syndrome, involves limitation of 
range of motion.  Therefore, a veteran could not be rated 
under Diagnostic Code 5293 for intervertebral disc syndrome 
based upon limitation of motion, and also be rated under, for 
example, Diagnostic Code 5292, because to do so would 
constitute evaluation of an identical manifestation of the 
same disability under two different diagnoses.  In keeping 
with 38 C.F.R. § 4.7, the disability may be rated under the 
diagnostic code which produces the higher rating, if that 
diagnostic code better reflects the extent of the veteran's 
disability.  Further, in considering a rating under 
Diagnostic Code 5293, the above discussion indicates that 
38 C.F.R. §§ 4.40 and 4.45 must be considered in determining 
a possible rating under DC 5293.  In reaching its findings 
and conclusions, the Board has considered the provisions of 
38 C.F.R. §§ 4.40 and 4.45

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2002), whether or not they were raised by the veteran.  
As the veteran's spine is not ankylosed, application of 38 
C.F.R. § 4.71a, Diagnostic Code 5286 (2002) is not warranted.  
Nor is there any evidence of residuals of a fracture of the 
lumbar vertebra with cord involvement, or evidence that the 
veteran is bedridden or requires long leg braces as related 
to his lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5285.  Insofar as his symptom manifestations of pain and 
motion limitation are considered in the current rating 
assignment, a separate rating based on arthritis of the 
lumbar spine would violate the rule against pyramiding and 
doubly compensate him for the same symptomatology.  See 38 
C.F.R. § 4.14. The Board finds no evidence of other distinct 
symptomatology that would warrant assignment of a higher or 
separate evaluation for lumbar disability under the VA's 
Schedule for Rating Disabilities.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a rating in excess of 10 percent 
for a service-connected low back condition, including disc 
bulge and arthritis, is not warranted prior to March 16, 
2002.  To the extent indicated, the claim is denied.

In addition, based upon the foregoing, and for the reasons 
and bases stated, the Board finds that an increased rating of 
20 percent for a service-connected low back condition, 
including and arthritis, is warranted on and after March 16, 
2002.  To the extent indicated , the claim is allowed.  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. 3.321.

In the February 1999 Statement of the Case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected low back disability, with disc 
bulge.  Since this matter has been adjudicated by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2002).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1) (2002);  Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  .

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2002) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected lumbar disc bulging, 
with arthritis, presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render inapplicable the regular 
schedular standards.  Neither is there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Further, the veteran has not testified that he is unable to 
obtain employment due to his service-connected lumbar disc 
bulging, with arthritis, as contemplated by 38 C.F.R. Part 4, 
§ 4.16(b), or that vocational rehabilitation is infeasible.  

While the claimant has implicated his service-connected 
lumbar disc bulging, with arthritis, and his service-
connected knee disabilities, as responsible for his 
discontinuing his job as a mechanic and going to college 
full-time, such assertion is not supported by the objective 
findings on examination of his lumbar spine disability.  
Rather, on the March 1998 VA examination of his low back 
disability, he stated that he does not have any functional 
problems, and that his occupation and daily activities are 
not involved unless he tries to do something over his head.  
As for hospitalization, it does not appear that the veteran 
has been hospitalized as an inpatient since he left the 
service.  In addition, there is no evidence of an exceptional 
or unusual clinical picture.

In short, the Board concludes that the evidence of record 
pertaining to the claimant's service-connected lumbar disc 
disease, with arthritis, does not reflect any factor which 
takes the veteran outside of the norm, or which presents an 
exceptional or unusual disability picture.  See Moyer v. 
Derwinski, 2 Vet,. App. 289, 293 (1992);  see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In essence, the Board finds that 
the evidence does not show that the veteran's service- 
connected lumbar disc disease, with arthritis, causes marked 
interference with employment or results in frequent periods 
of hospitalization so as to render impractical the 
application of the regular schedular standards.  There is no 
other evidence, clinically or otherwise, which demonstrates 
or even suggests anything exceptional or unusual about the 
veteran's service-connected lumbar disc disease, with 
arthritis, which is not contemplated in the criteria in the 
VA's Schedule for Rating Disabilities.  Accordingly, the 
Board determines that referral for consideration of 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for service-
connected lumbar disc disease with arthritis prior to March 
16, 2002, is denied 

A increased initial rating of 20 percent for service-
connected lumbar disc disease with arthritis is granted, 
effective on and after March 16, 2002.





	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

